Case 3:20-cv-08098-MAS Document 4 Filed 08/26/21 Page 1 of 2 PagelD: 222

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

JOSEPH E. W. BRONAUGH, ITI,

Petitioner,
Civil Action No. 20-8098 (MAS)
Vv.
MEMORANDUM ORDER
ATTORNEY GENERAL OF THE STATE OF
NEW JERSEY, et al.,

Respondents.

 

 

SUIPP, District Judge

This matter comes before the Court on the Court’s review of Petitioner’s amended habeas
petition. (ECF No. 3.) By way of background, Petitioner filed an initial habeas petition in March
2020. (See Bronaugh v, Ellis, Docket No. 20-2717, at ECF No. 1.) In July 2020, Petitioner filed
a substantially similar habeas petition in this matter. (ECF No. 1.) As the petition filed in this
matter raised essentially the same claims as those raised in his original petition, this Court therefore
dismissed the habeas petition filed in this matter as duplicative. (See ECF No. 2).

On or about March 29, 2021, however, Petitioner filed two identical copies of an amended
habeas petition, one in this matter (ECF No. 3) and another in his original habeas matter.
(Bronaugh, Docket No. 20-2717, at ECF No. 14.) The two amended petitions are identical — they
raise the same claims, involve the same active parties, and are clearly duplicative of one another.
As the amended petition filed in this matter is clearly duplicative of the identical petition filed in
Docket No. 20-2717, it must be dismissed without prejudice. See, e.g, Fabics v. City of New

Brunswick, 629 F. App’x 196, 198 (3d Cir. 2015),
Case 3:20-cv-08098-MAS Document 4 Filed 08/26/21 Page 2 of 2 PagelD: 223

IT IS THEREFORE on thisolld* day of August, 2021, ORDERED that:

1. Petitioner’s amended habeas petition (ECF No. 3) is DISMISSED WITHOUT
PREJUDICE as duplicative of the identical petition filed in Petitioner’s original
habeas matter (Bronaugh, Docket No. 20-2717, at ECF No. 14).

2. The Clerk of the Court shall serve a copy of this Order upon Petitioner by regular mail,
and shall mark this matter as CLOSED.

Mbtepy
MICHAEL A, SHIPP
UNITED STATES DISTRICT JUDGE
